PER CURIAM.
This is an original proceeding in habeas corpus filed by Jim Parker to obtain his release from the state penitentiary.
The record before the court reflects that petitioner was convicted of the crime of “Attempting to Obtain Property By Means of a Confidence Game.” Judgment and sentence was rendered against the defendant on the Sth day of November, 19S7. Defendant, within the time prescribed by law appealed his case to this court and the same was modified and affirmed on the 15th day of October, 1958. Defendant thereafter on the 6th day of May, 1959, filed in this Court his petition for a writ of habeas corpus. The same grounds were alleged for his release as were set forth in his direct appeal.
This court has been consistent in adhering to the rule laid down in the case of In re Vassar, Okl.Cr., 338 P.2d 359 where the court said:
“The Court of Criminal Appeals will not issue writ of habeas corpus where accused has appealed his judgment of conviction, the judgment is affirmed and question raised in habeas corpus proceedings were in existence and known to petitioner at time of appeal and were matters which properly should have been presented by appeal.”
Also, see In re Yarbrough, Okl.Cr., 295 P.2d 826.
The writ of habeas corpus is therefore denied.